Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims  2, 3, 11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,401,222 (Kulikowski) in further view of US 2002/0139912 A1 (Shiojima).
With respect to claim 2, Kulikowski shows a method of installing, comprising: least one first crossbar (16); inserting a first insertable bracket (30, Fig.1) and a second insertable bracket (other 30, Fig.2) into a first cavity and a second cavity (26, Fig.1) on respective ends of the at least one first crossbar (16); connecting a first support bracket (42) and a second support bracket (other 42) onto a first vertical upright (12) and a second vertical upright (12) of a consumer product display, the first vertical upright and the second vertical upright opposing each other on the consumer product display; and attaching the first insertable bracket (30) and the second insertable bracket (30) to the first support bracket (42) and the second support bracket (42), respectively (attached via the slots 44, 38 and screws 52).  With respect to claim 2, Kulikowski doesn’t show a first slidable bracket on the first cross bar 16. Shiojima shows a slidable bracket (4, Fig.4), sliding the slidable bracket on the crossbar (1). It would have been obvious to one having ordinary skill in the art to include a slidable bracket on the crossbar of Kulikowski, such as shown by Shiojima, in order to be able to hang objects from the crossbar.
With respect to claim 3, the combination (Kulikowski) shows wherein the inserting and the attaching causes the at least one first crossbar (16) to freely float on the first insertable bracket (30) and the second insertable bracket (30) (Fig.2).  
With respect to claim 11, the combination (Kulikowski) wherein the attaching further includes engaging a fourth engaging structure (38) on the first insertable bracket (30) and the second insertable bracket (other 30), respectively, with a fifth engaging structure (44 via 52) on an end of each of the first support bracket and the second support bracket (42).  
With respect to claim 14, the combination shows (Shiojima) wherein the sliding slides the at least one first slideable bracket (4) such that at least one flange (42, Fig.2, Fig.3) of the at least one first slideable bracket contacts and holds a back surface of the at least one first crossbar (1, Fig.3).  
With respect to claim 15, the combination shows (Shiojima) wherein the sliding slides the at least one first slideable bracket (4) such that at least one flange (42, Fig.2) of the at least one first slideable bracket contacts and holds a back surface of the at least one first crossbar (1, Fig.3), at least one ridge (1c, Fig.3) extending from a front surface of the at least one first crossbar (1) maintains a gap between the front surface and an interior front surface (41b, Fig.3) of the at least one first slidable bracket (4).
With respect to claim 16, the combination shows (Shiojima) hanging shelving (3, 7) onto the at least one first crossbar (1) using the at least one first slidable bracket (4).
3.	Claims  2, 3, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,401,222 (Kulikowski) in further view of US Patent 6,378,828 B1 (Valiulis).
With respect to claim 2, Kulikowski shows a method of installing, comprising: least one first crossbar (16); inserting a first insertable bracket (30, Fig.1) and a second insertable bracket (other 30) into a first cavity and a second cavity (26, Fig.1) on respective ends of the at least one first crossbar (16); connecting a first support bracket (42) and a second support bracket (other 42) onto a first vertical upright (12) and a second vertical upright (12) of a consumer product display, the first vertical upright and the second vertical upright opposing each other on the consumer product display; and attaching the first insertable bracket (30) and the second insertable bracket (30) to the first support bracket (42) and the second support bracket (42), respectively (attached via the slots 44, 38 and screws 52).  With respect to claim 2, Kulikowski doesn’t show a first slidable bracket on the first cross bar 16. Valiulis shows a slidable bracket (20, Fig.6), sliding the slidable bracket on the crossbar (70). It would have been obvious to one having ordinary skill in the art to include a slidable bracket on the crossbar of Kulikowski, such as shown by Valiulis, in order to be able to hang objects from the crossbar.
With respect to claim 3, the combination (Kulikowski) shows wherein the inserting and the attaching causes the at least one first crossbar (16) to freely float on the first insertable bracket (30) and the second insertable bracket (30) (Fig.2).  
With respect to claim 11, the combination (Kulikowski) wherein the attaching further includes engaging a fourth engaging structure (38) on the first insertable bracket (30) and the second insertable bracket (other 30), respectively, with a fifth engaging structure (44) on an end of each of the first support bracket and the second support bracket (42, via screw 52).  
With respect to claim 14, the combination shows (Valiulis) wherein the sliding slides the at least one first slideable bracket (20) such that at least one flange (24) of the at least one first slideable bracket contacts and holds a back surface of the at least one first crossbar (70, Fig.4, Fig.5).  
With respect to claim 15, the combination shows (Valiulis) wherein the sliding slides the at least one first slideable bracket (20) such that at least one flange (24, Fig.4, Fig.5) of the at least one first slideable bracket contacts and holds a back surface of the at least one first crossbar, at least one ridge (ridge on the back of the 22, between 46 and 48, Fig.3) extending from interior front surface of the slidable bracket (20) to maintain a gap between a front surface of the at least one first crossbar and an interior front surface of the at least one first slideable bracket. Valiulis shows the ridge on the interior front surface of the slidable bracket rather than the front surface of the first crossbar.   It would have been obvious to one having ordinary skill in the art to modify the ridge such that it is on the front surface of the crossbar, since it has been held that rearranging parts of an invention involved only routine skill in the art.  
4.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,401,222 (Kulikowski) in view of US Patent 6,378,828 B1 (Valiulis) in further view of US 2017/0223857 A1 (Jost).
With respect to claim 12, the combination (Kulikowski) shows wherein the attaching further includes pressing an extension piece of a locking fastener (52) into and through each of the first insertable bracket and the second insertable bracket (30) and into the fifth engaging structure (44) in order to lock the first insertable bracket and the second insertable bracket (30) onto the first support bracket and the second support bracket (42), respectively.   Kulikowski doesn’t show the locking fastener is a clip. Jost shows a clip (432), pressing an extension piece (466) of the locking clip (432) into the insertable bracket (444, Fig.31) and fifth engaging structure (44A, 460, Fig.34). It would have been obvious to one having ordinary skill in the art to modify the fastener of modified Kulikowski, with a locking clip, such as shown by Jost, in order to quickly and easily fasten and release the insertable bracket from the support bracket.
5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,401,222 (Kulikowski) in view of US Patent 6,378,828 B1 (Valiulis) in further view of US Patent 5,205,524 (Cohen).
	With respect to claim 13, the combination (Kulikowski) shows ribs (ribs at top and bottom of 34) on the first and second insertable brackets to space the second major surface of the insertable brackets and interior front surface of the crossbar (16) but doesn’t show that they face ridges on the interior front surface of the crossbar. Cohen shows wherein the inserting inserts the first insertable bracket and the second insertable bracket (124) such that ribs (146, Fig.2) on a second major surface of each of the first insertable bracket and the second insertable bracket face ridges (145, Fig.2) on an interior front surface of the at least one first crossbar (140), the ridges and the ribs maintaining a spacing between the second major surface and the interior front surface (Fig.6) while keeping a second major surface of each of the first insertable bracket and the second insertable bracket pressed against at least a portion of an interior back surface of the at least one first crossbar.  It would have been obvious to one having ordinary skill in the art to include ridges in the interior front surface of the crossbar, such as shown by Cohen, in order to further center and align the insertable brackets within the crossbar and prevent accidental withdrawal of the insertable brackets from the crossbar.
6.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,401,222 (Kulikowski) in view of US Patent 6,378,828 B1 (Valiulis) in further view of US Patent 5,305,898 (Merl ‘898).
	With respect to claim 16, the combination doesn’t show hanging shelving on the crossbar using the slidable bracket. Meri shows hanging shelving (10, Fig.4) onto the at least one first crossbar (24, Fig.2) using the at least one first slideable bracket (14).  It would have been obvious to one having ordinary skill in the art to modify the slidable bracket of Kulikowski in view of Valiulis, to hang shelving onto the slidable bracket, such as shown by Merl, in order to easily hook, display and store objects horizontally on the crossbar.
With respect to claim 17, the combination (Merl ‘898) shows wherein the hanging further includes inserting teeth (58, Fig.5) of the shelving into at least one set of vertical slots (52, Fig.2) on the at least one first slideable bracket (14).  
7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,401,222 (Kulikowski) in view of US Patent 6,378,828 B1 (Valiulis) in further view of US Patent 5,472,103 (Merl ‘103).
	With respect to claim 18, the combination doesn’t show hanging a base of a shelf on the slidable bracket. Merl ‘103 shows hanging a base (90, Fig.1) of a shelf (20) to the at least one first slideable bracket (18, Fig.1); and connecting a tray (102) to a top of the base (channels 104 of tray is slide on top of the horizontal legs 100 of the base, Fig.9).  It would have been obvious to one having ordinary skill in the art to modify the slidable bracket such that it has slots to hook a shelf and to include a base and a tray as part of the shelf, such as taught by Merl ‘103, in order to provide more storage space to store horizontal objects above the floor and for easily viewing and displaying the objects above the floor.
8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,401,222 (Kulikowski) and US Patent 6,378,828 B1 (Valiulis) in view of US Patent 5,472,103 (Merl ‘103) in further view of US Patent 9,101,230 B2 (Sosso).
With respect to claim 19, the combination shows (Merl ‘103) further comprising: hanging a base (90) of at least one shelf on the at least one first slideable bracket (18); connecting a tray (102) of the at least one shelf to a top of the base. The combination doesn’t show modifying the depth of the shelf by extending or retracing blades. Sosso shows a shelf with a tray (300, Fig.7) on top of the base (200), and modifying a depth of the at least one shelf by one of extending or retracting protractable blades (362, 368, Fig.7) on sides of the base (via openings 230 and 240). It would have been obvious to one having ordinary skill in the art to modify the shelf of modified Kulikowski, such that the depth of the shelf can be modified, such as shown by Sosso, in order for the viewer/consumer to clearly view and access the contents in the back of the shelf.
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637